Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000060
                                                        07-FEB-2012
                                                        08:17 AM


                          NO. SCWC-10-0000060


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


     SCHUYLER G. DECAIRES, Petitioner/Petitioner-Appellant, 


                                  vs.


           STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

 (ICA NO. CAAP-10-0000060; S.P.P. NO. 10-1-0033; CR. NO. 51238)


           ORDER DISMISSING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


            Upon consideration of petitioner/petitioner-appellant’s


motion for reconsideration filed on January 30, 2012, and the


record,


            IT IS HEREBY ORDERED that the motion for


reconsideration is dismissed.


            DATED:   Honolulu, Hawai'i, February 7, 2012.

Schuyler G. Decaires,              /s/ Mark E. Recktenwald

petitioner/petitioner-

appellant, pro se, on              /s/ Paula A. Nakayama

the motion.

                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna